Citation Nr: 0840843	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel.


INTRODUCTION

The veteran had 25 years active duty service ending with his 
retirement in November 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
February 2006.  A statement of the case was issued in 
December 2006, and a substantive appeal was received in 
December 2006.  The veteran appeared at a June 2008 
videoconference hearing at the RO.  A transcript is of 
record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The most recent VA examination for purposes of determining 
whether the veteran's service-connected disabilities preclude 
gainful employment was in May 2005.  At the June 2008 Board 
hearing, it was argued that the veteran's disability picture 
has become more severe and that a current VA examination is 
warranted.  Under the circumstances which show more recent 
private medical treatment, the Board agrees. 

Further, in testimony provided at the June 2008 
videoconference hearing, the veteran claimed entitlement to 
an increased rating for sarcoidosis, currently evaluated as 0 
percent disabling.  Since the RO's determination on this 
issue may impact the total disability issue, the Board views 
the issue as intertwined.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination (or 
examinations) to ascertain whether his 
service-connected disabilities preclude 
gainful employment in light of his 
educational and employment background.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination(s).  
Findings as to the service-connected 
sarcoidosis should be set forth to allow 
for application of VA rating criteria for 
that disability.  The examiner should 
offer an opinion as to whether the 
veteran's service-connected disabilities 
preclude gainful employment consistent 
with the veteran's education and 
employment background. 

2.  The RO should then develop (to 
include proper VCAA notice(s)) and 
adjudicate the new claim for an increased 
rating for sarcoidosis.  The veteran 
should be informed of the RO's 
determination and furnished notice of 
appellate rights and procedures.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if a total rating based on 
individual unemployability is warranted.  
If the claim remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




